Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-2 are currently pending. 
2. Effective Filing Date: 8/31/2020
Contents of rejection: 
1. 35 U.S.C. 101 rejection
2. Prior Art rejection
3. References cited but not relied on. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claim 1) and server (claim 2) which recite steps of: receiving consumer input indicative of consumer preferences related to the consumer request; determining a set of consumer preference parameters based upon the consumer input and filtering rules; determining a weighted set of consumer preference parameters based upon the consumer input and weighting rules; providing the set of weighted consumer preference parameters;  determining a list of experts that match the set of weighted consumer preference parameters; and providing the list of experts. 
The steps of the independent claims are directed towards generating an automated consumer-expert matching list. Specifically, the claim steps listed above under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from practically being performed in the mind. For example, receiving input, making determinations, and providing preferences and lists encompasses a mental process because these could be done but for the generic devices of a processing device and matching server. The device and server are used for generic activities – there is nothing in the claim that differentiates these components from any generic processor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a processor for executing the above mentioned steps see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as simply receiving, gathering, and transmitting information). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
As such, the claims are directed towards an abstract idea. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Massoumi US20120065989A1. 
Regarding claim 1, Massoumi discloses a computer-implemented method for matching a consumer request and an expert able to respond to the request in a second opinion brokerage system (Abstract discloses systems and methods for aggregating available healthcare appointment times across multiple unaffiliated practitioner groups, including search and display algorithms. A centralized marketplace is provided for real time booking of healthcare appointments which does not require the patient to have a preexisting relationship with the practitioner. The aggregated booking system enhances the number of available near term and conveniently located appointment options while the search and display algorithms reduce the complexity of the patient and practitioner information required to maintain accurate and synchronized database booking records), comprising the steps of: 
receiving, at a processing device of a consumer computing device, consumer input indicative of consumer preferences related to the consumer request (P140 discloses that FIG. 22 is a flow diagram illustrating the operation and sequence of an embodiment of the software product of the present invention, enabling a patient to search for and book an appointment. According to the process 300, the patient accesses the aggregator's website and enters the search criteria, namely the desired practitioner specialty and location, but also preferably one or more of the insurance details, procedure, and desired appointment date (Box 301)); 
determining, at the processing device of the consumer computing device, a set of consumer preference parameters based upon the consumer input and filtering rules (See limitation above); 
determining, at the processing device of the consumer computing device, a weighted set of consumer preference parameters based upon the consumer input and weighted rules (P140 discloses that FIG. 23 a illustrates a webpage 290 on the aggregator's website for entering the search criteria. A window 291 includes data entry field 292 for entering the desired specialty of the practitioner (shown as a pull down menu) from a set of aggregator defined specialties. Another window 293 is a data field for entering the patient's desired geographic location for the appointment, here a zip code. Another data field 294 a (with a pull down menu) has designated choices which allows the patient to select an insurance carrier, and another data field 294 b has designated choices which allows the patient to select an insurance plan. A further data field 295 allows the patient to enter the desired appointment date, and a further window 296 has a pull down menu for the patient to select among aggregator defined procedures. The patient then clicks a search button 297 to begin the search. In this case, the entered criteria would have a weight of 1 and all other criteria would have a weight of 0. So, for example, the desired practitioner specialty would have a weight of 1 to be returned in search results, and all other specialties would have a weight of 0 so that they will not be returned);
providing, from the processing device of the consumer computing device, the set of weighted consumer preference parameters to a processing device of a matching server (See limitation above); 
 determining, at the processing device of the matching server, a list of experts that match the set of weighted consumer preference parameters (As above, the practitioners are returned, and practitioners are experts in the field of medicine); 
providing, at the processing device of the matching server, the list of experts to the processing device of the consumer computing device (See limitation of and P141).   
Regarding claim 2, every limitation of claim 2 is presented in claim 1 and addressed above. 
References cited but not relied on
1. Tavakol US10997555B1 which is directed to a method and apparatus for managing physician referrals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687